DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application is being examined under the pre-AIA  first to invent provisions. 
2. The present application is a continuation of application 14/768,848, issued as US 10,457,786.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.   Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4. Instant claims 7 and 11 recite the component A) comprising 20-100%wt of the ethylene copolymer a), wherein the properties of the component A) are broader than the properties of the component a). Therefore, given the component A) is 100%wt of the component a), it is not clear how those properties can be different. Further, instant claims 8 and 12 recite the component A) further comprising 20-50%wt of the component c), and claims 9 and 13 recite the component A) further comprising10-50%wt of the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.  Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satoh et al (US 2008/0090983) (Satoh’983) in view of Evolue flyer (submitted in IDS on 09/27/19), as evidenced by Satoh et al (US 2015/0018491) (Satoh’491), EVOLUE SP1510 flyer (submitted in IDS on 09/27/19) and EVOLUE SP3010 flyer (submitted in IDS on 09/27/19).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

6.  Satoh’983 discloses a composition and a film comprising said composition ([0128], [0129]), the composition comprising:

   1) MFR of 0.1-100 g/10 min, preferably 1-30 g/ 10 min ([0019]);
    2) density of 0.875-0.960 g/cc ([0022]);
    3) the sum of the number of methyl branches and the number of ethyl branches is   
        1.8 or less ([0031]);
    4) the ratio of the zero shear viscosity and the weight average molecular weight (Mw) 
        is according to the following formula ([0036]-[0040]):

    PNG
    media_image1.png
    36
    412
    media_image1.png
    Greyscale

    5) the ratio of intrinsic viscosity and Mw is according to the following formula ([0050]-[0051]):

    PNG
    media_image2.png
    42
    472
    media_image2.png
    Greyscale

and 
B) a single or more kinds of ethylene-based polymers ([0016]) including metallocene or Ziegler-Natta catalyst-produced copolymers of ethylene and C4-10 alpha-olefin, a high pressure low density polyethylene, or a low density ethylene-C4-10 alpha olefin metallocene copolymer ([0016]), such as commercially available under a trademark EVOLUE SP, specifically exemplifying EVOLUE SP1540 ([0114]), wherein the commercial product EVOLUE SP1540 is specified as having MFR of 3.8 g/10 min and density of 0.913 g/cc (as evidenced by Evolue flyer). 
In paragraph [0016], Satoh’983 teaches the component B) (cited as component  [R2])  as ethylene-based polymer(s) and include copolymers of ethylene and alpha olefin having 4 to 10 carbons, obtained by use of a metallocene or Ziegler-Natta catalyst;  the (s) [R2] and the kind(s) of the ethylene-based copolymer(s) [R2] are not particularly limited. Further in paragraph [0114] Satoh’983 exemplified several ethylene copolymers used as the component B) ([R2]). Thus, since Satoh’983 recites the ethylene-based polymers as plural, therefore, it would have been obvious that more than one ethylene-based copolymer can be used as the component [R2] in the composition and film of Satoh’983, as well.
The composition is used for making films by extrusion or blow molding ([0129]).
Satoh’983 teaches that the ethylene polymers B) are included to promote characteristic performance of the ethylene-based polymer A) more noticeably or to add a new performance ([0016]).

7.  Thus, the component A) of Satoh’983 corresponds to the component B) as claimed in instant invention, the component B) of Satoh’983 (i.e. single or more kinds of ethylene-based polymers) corresponds to the component A) of instant invention.

8.  Satoh’983 does not explicitly recite the ethylene copolymer component B) comprising MFR of 0.6 g/10 min and density of 0.890-0.928 g/cc, however,
EVOLUE flyer presents several commercial EVOLUE SP products, used for making cast and blown molded films, including not only EVOLUE SP 1540, but further EVOLUE 1510, having density of 0.915 g/cc and MFR of 1 g/10 min, and EVOLUE SP3010 having density of 0.926 g/cc and MFR of 0.8 g/10 min (see EVOLUE flyer).
Satoh’491, commercially available products EVOLUE, including SP1510, comprise the ratio of [η]/Mw0.776 in the range of (2.37-2.42)x10-4 (see Table 3, [0387]-[0391] of Satoh’491). Though Satoh’491 does not explicitly show the specific value of [η]/Mw0.776 for the EVOLUE SP3010 product, however, since the EVOLUE SP3010 product is similar to those EVOLUE products as shown in the EVOLUE flyer, therefore, it would have been reasonably to expect that the EVOLUE SP3010 copolymer comprises the value of [η]/Mw0.776 similar to those for the EVOLUE SP1510, SP1520 and SP1540, and in any case would be reasonably expected to be in the range of (1.9-2.8)x10-4, as claimed in instant invention, as well.
Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9.  Though the MFR value for the EVOLUE SP3010 product of 0.8 g/10 min is not overlapping with the value of that of 0.6 g/10 min as claimed in instant invention, nevertheless, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

Satoh’983, either as the only polymer of the component B) or in addition to the EVOLUE SP1540 (corresponding to the ethylene polymer (c) as claimed in instant invention), so to further promote the properties and characteristic performance of the ethylene polymer component A) and it would have been obvious to choose material based on its suitability and/or substitute one equivalent for another. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

11.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components A) and B) in the composition and the film of Satoh’983 in view of EVOLUE flyer, and further the specific values of MFR and density of the chosen components A) and B), including that the difference in the density of copolymers A) and 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

12.  Though for the component  A)  Satoh’983 recites the ratio of shear zero viscosity to Mw 3.4, but does not recite the ratio of shear zero viscosity to Mw 6.8, however, 
a)  Mw 6.8 = (Mw 3.4)2
b)  Example 15 of Table 6 of Satoh’983 shows η0 being 19,300 P and Mw of 91,400.
Therefore, the ratio of η0/ Mw 6.8 of Example 1 will be:
19,300/ (91,400 6.8) = 3.56 x10 -30   

13.  Further, the value of  [η]/Mw 0.776 for the specific Example 15 (component A) of Satoh’983) is 1.5 x 10-4 (Table 6).

14.  All ranges in the composition and film of Satoh’983 in view of EVOLUE flyer are overlapping with the corresponding ranges of those as claimed in instant invention.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 

15.  Satoh’983 further teaches the use of other ethylene-based polymers as the component B), such as commercial product ULTZEX 15150J ([0114]), wherein as evidenced by Satoh’491, ULTZEX 15150J comprises density of 0.915 kg/m3; MFR of 15.5 g/10 min (see Table 3 of Satoh’491); that is having both density and MFR higher than those values for EVOLUE SP1540, and which corresponds to the component (c) as claimed in instant invention.

16.  Since Satoh’983 teaches that more than one ethylene polymers can be used as the component B) ([0016]), also specifically citing that ULTZEX 15150J can be used as well as EVOLUE SP products, therefore, it would have been obvious to a one of ordinary skill in the art to choose the combination of EVOLUE SP 3010 with EVOLUE SP1510 and ULTZEX 15150J as the component B) in the composition of Satoh’983 in view of EVOLUE flyer, and further it would have been obvious to and within the skills of a one of ordinary skill in the art, depending on the desired properties of the composition, to make variations and optimize the specific relative amounts of the EVOLUE SP1510, EVOLUE SP 3010 and ULTZEX 15150J as the component B), so to produce the final composition having the desired combination of properties. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Case law holds that the selection of a known .

17.  Claims 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satoh et al (US 2008/0090983) (Satoh’983) in view of Evolue flyer (submitted in IDS on 09/27/19), as evidenced by Satoh et al (US 2015/0018491) (Satoh’491), EVOLUE SP1510 flyer (submitted in IDS on 09/27/19) and EVOLUE SP3010 flyer (submitted in IDS on 09/27/19), in further view of Tasaki et al (US 7,722,961).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

18.  The discussion with respect to Satoh et al (US 2008/0090983) (Satoh’983) in view of Evolue flyer set forth in paragraphs 5-16 above, is incorporated here by reference.

19.  Satoh’983 does not specify the composition and the film, wherein the component B) further comprises 20-50%wt of the component c) and 10-50%wt of the component d) and the film being biaxially-stretched. 
Tasaki et al discloses a polyethylene composition and stretched film, including biaxially stretched (col. 8, lines 57-59, as to instant claim 7), comprising:
Ia) 5-95 pbw of an ethylene-C 4-10 alpha olefin having MFR of 0.01-10g/10 min and density of 900-925 kg/m3; specifically ethylene-hexene copolymer having MFR of 0.5g/10 min and density 0.902 g/cc (col. 11, lines 40-42);
IIa) 5-95 pbw of an ethylene-C4-10 alpha olefin copolymer having MFR of 1-100 g/10 min and density of 926-960 kg/m3; specifically ethylene-hexene copolymer having MFR of 5 g/10 min and density of 0.940 g/cc (col. 11, lines 42-45);
B) 5-50 pbw of a high pressure low density polyethylene having MFR of 0.1-10 g/10 min and density of 910-930 kg/m3 (Abstract), specifically LDPE having MFR of 0.6 g/10 min and density of 0.923 g/cc (col. 11, lines 62-65) and further 
C) 5-50 pbw a high density polyethylene, such as an ethylene polymer or an ethylene/alpha olefin copolymer, having MFR of 0.01-20 g/10 min and density of 940-980 kg/m3 (col. 3, lines 1-10), specifically HDPE having MFR of 0.11 or 0.3 g/10 min and density of 0.948 or 0.951 g/cc (col. 11, lines 52-58),
wherein Tasaki et al explicitly teaches the composition and the stretched film having excellent properties, including excellent transparency, rigidity, balance of the tear strength in MD and TD direction, impact resistance, heat sealing property and shrink packing property (col. 3, lines 43-55); Tasaki et al further explicitly specifies that addition of the high density polyethylene component provides excellent tensile modulus and Elmendorf tear strength in MD direction of the stretched film (col. 3, lines 13-15). 

Tasaki et al corresponds to the component (a) as claimed in instant invention; the components IIb) and B) of Tasaki et al correspond to the component (c) as claimed in instant invention, and the component C) of Tasaki et al corresponds to the component (d) as claimed in instant invention. Tasaki et al explicitly teaches that such combination of ethylene-alpha olefin copolymers provides excellent properties specifically to the stretched films.

22. The ranges in the composition of Tasaki et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

23.  Since the composition of Tasaki et al comprising a combination of ethylene-alpha olefin copolymers having different density and MFR values, is specified as having excellent transparency, rigidity, balance of the tear strength in MD and TD direction, impact resistance, heat sealing property and shrink packing property, and is especially used for making stretched films, and Satoh’983 teaches the compositions and films, wherein the component B) can include more than one ethylene (co)polymers, including the ethylene-alpha olefin copolymers having relatively lower MFR (like EVOLUE Satoh’983), therefore, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include the multi-component ethylene-alpha olefin copolymer composition of Tasaki et al  as the component B) in the composition of Satoh’983, so that the composition of Satoh’983 will have excellent transparency, rigidity, balance of the tear strength in MD and TD direction, impact resistance, heat sealing property and shrink packing property, and to make the biaxially stretched film from said composition since that composition will be will be suitable for making biaxially-stretched film having improved properties, given such is desired, thereby arriving at the present invention (as to instant claims 8-9, 12-13). Alternatively, it would have been obvious to a one of ordinary skill in the art to choose and include only one or more of the components Ia), IIa), B) or C) of Tasaki et al as the additional ethylene polymers of component B) in the composition and film of Satoh’983 so to alter/promote the properties and characteristic performance of the composition and film of Satoh’983, as taught by Satoh’983 ([0016]), given such is desired. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

24. Since the biaxially-stretched film and composition of Satoh’983 in view of Evolue flyer and Tasaki et al are substantially the same as those claimed in instant invention, i.e. comprise the same components, used in the same ratios or ratios having ranges overlapping with those as claimed in instant invention, therefore, the biaxially-stretched film and the composition of Satoh’983 in view of Evolue flyer and Tasaki et al will intrinsically and necessarily comprise, or will be reasonably expected to comprise, the same properties as claimed in instant invention, or the properties having ranges MD x ATD) ½, as well (as to instant claim 10). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

25.  All ranges in the composition and film of Satoh’983 in view of Evolue flyer and Tasaki et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

26.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the specific ethylene copolymers in the composition and the biaxially-Satoh’983 in view of Evolue flyer and Tasaki et al and further the specific density and MFR of each of said components, so to obtain the final composition and the film having the specifically desired, depending on the end use, balance of properties, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

27. Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satoh et al (WO 2013/099927).
It is noted that while the rejection is made over WO 2013/099927 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2015/0018491 (Satoh’491) is relied upon. All citations to paragraph numbers, etc., below refer to US 2015/0018491 (Satoh’491).

28.  Satoh’491 discloses a composition comprising:
A) 0.1-0.9 parts of an ethylene polymer (a) which is a copolymer of an ethylene with C4-10 alpha olefin ([0021], [0023], [0125]),  having the following properties (Abstract):
   1) MFR of 0.1-30 g/ 10 min ([0025]);
    2) density of 0.875-0.945 g/cc ([0026]);
    3) the sum of the number of methyl branches and the number of ethyl branches is   
        1.8 or less ([0027]);
    4) the ratio of the zero shear viscosity and the weight average molecular weight (Mw) 


    PNG
    media_image4.png
    44
    304
    media_image4.png
    Greyscale

    5) the ratio of intrinsic viscosity and Mw is according to the following formula ([0029], [0077]):

    PNG
    media_image2.png
    42
    472
    media_image2.png
    Greyscale

and 
B) 0.1-0.9 parts of an ethylene polymer (b) ([0022], [0023]), which is a copolymer of ethylene with C4-10 alpha olefin, having the following properties:
  1) MFR of 0.1-10 g/10 min ([0031]); 
  2) density of 0.875-0.950 g/cc ([0122]);
  3) the ratio of intrinsic viscosity to Mw as follows ([0118]):

    PNG
    media_image5.png
    35
    246
    media_image5.png
    Greyscale


29. Thus, the component A) of Satoh’491 corresponds to the component B) of instant invention; the component B) of Satoh’491 corresponds to the component A) of instant invention.

30. All ranges in the composition of Satoh’491 are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 

31. It would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components A) and B) in the composition of Satoh’491, and further the specific properties of each of the components A) and B), so to produce the final composition having desired properties, thereby arriving at the present invention.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

32. Claims 7-13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satoh et al (WO 2013/099927) in view of Tasaki et al (US 7,722,961).
It is noted that while the rejection is made over WO 2013/099927 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2015/0018491 (Satoh’491) is relied upon. All citations to paragraph numbers, etc., below refer to US 2015/0018491 (Satoh’491).

33. The discussion with respect to Satoh’491 set forth in paragraphs 27-31 above, is incorporated here by reference.

Satoh’491 does not specify the composition, wherein the component B) further comprises 20-50%wt of the component c) and 10-50%wt of the component d) and  biaxially-stretched films made from said composition.

35.  However, Tasaki et al discloses a polyethylene composition and stretched film, including biaxially stretched (col. 8, lines 57-59, as to instant claim 7), comprising:
Ia) 5-95 pbw of an ethylene-C 4-10 alpha olefin having MFR of 0.01-10g/10 min and density of 900-925 kg/m3; specifically ethylene-hexene copolymer having MFR of 0.5g/10 min and density 0.902 g/cc (col. 11, lines 40-42);
IIa) 5-95 pbw of an ethylene-C4-10 alpha olefin copolymer having MFR of 1-100 g/10 min and density of 926-960 kg/m3; specifically ethylene-hexene copolymer having MFR of 5 g/10 min and density of 0.940 g/cc (col. 11, lines 42-45);
B) 5-50 pbw of a high pressure low density polyethylene having MFR of 0.1-10 g/10 min and density of 910-930 kg/m3 (Abstract), specifically LDPE having MFR of 0.6 g/10 min and density of 0.923 g/cc (col. 11, lines 62-65) and further 
C) 5-50 pbw a high density polyethylene, such as an ethylene polymer or an ethylene/alpha olefin copolymer, having MFR of 0.01-20 g/10 min and density of 940-980 kg/m3 (col. 3, lines 1-10), specifically HDPE having MFR of 0.11 or 0.3 g/10 min and density of 0.948 or 0.951 g/cc (col. 11, lines 52-58),
wherein Tasaki et al explicitly teaches the composition and the stretched film having excellent properties, including excellent transparency, rigidity, balance of the tear strength in MD and TD direction, impact resistance, heat sealing property and shrink packing property (col. 3, lines 43-55); Tasaki et al further explicitly specifies that 

36.  Thus, the component Ia) of Tasaki et al corresponds to the component (a) as claimed in instant invention; the components IIb) and B) of Tasaki et al correspond to the component (c) as claimed in instant invention, and the component C) of Tasaki et al corresponds to the component (d) as claimed in instant invention. Tasaki et al explicitly teaches that such combination of ethylene-alpha olefin copolymers provides excellent properties specifically to the stretched films.

37. The ranges in the composition of Tasaki et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

38.  Since the composition of Tasaki et al comprising a combination of ethylene-alpha olefin copolymers having different density and MFR values, is specified as having excellent transparency, rigidity, balance of the tear strength in MD and TD direction, impact resistance, heat sealing property and shrink packing property, and is especially  Tasaki et al  as the component B) in the composition of Satoh’491, so that the composition of Satoh’491 will have excellent transparency, rigidity, balance of the tear strength in MD and TD direction, impact resistance, heat sealing property and shrink packing property, and further to make the biaxially stretched film from said composition since that composition will be will be suitable for making biaxially-stretched film having improved properties, given such is desired, thereby arriving at the present invention (as to instant claims 8-9, 12-13). Alternatively, it would have been obvious to a one of ordinary skill in the art to choose and include only one or more of the components Ia), IIa), B) or C) of Tasaki et al as the additional ethylene polymers of component B) in the composition of Satoh’491 so to alter/promote the properties and characteristic performance of the composition of Satoh’491, given such is desired. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

39. Since the biaxially-stretched film and composition of Satoh’491 in view of Tasaki et al are substantially the same as those claimed in instant invention, i.e. comprise the same components, used in the same ratios or ratios having ranges overlapping with those as claimed in instant invention, therefore, the biaxially-stretched film and the composition of Satoh’491 in view of Tasaki et al will intrinsically and necessarily comprise, or will be reasonably expected to comprise, the same properties as claimed in instant invention, or the properties having ranges overlapping with or close to those as claimed in instant invention, including thickness accuracy represented by (AMD x ATD) ½, as well (as to instant claim 10). Where the claimed and prior art products are identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

40.  All ranges in the composition and film of Satoh’491 in view of Tasaki et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

41.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the specific ethylene copolymers in the composition and the biaxially-stretched film of Satoh’491 in view of Tasaki et al and further the specific density and MFR of each of said components, so to obtain the final composition and the film having the specifically desired, depending on the end use, balance of properties, thereby In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

42.     Claims 7-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US patent 10,457,786.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

43.  US patent 10,457,786 claims

wherein a weight fraction [WA] of the ethylene polymer component (A) is 0.50 or more and 0.87 or less, and a weight fraction [WB] of the ethylene polymer component (B) is 0.13 or more and 0.50 or less provided that WA and WB total 1.0, 
wherein the ethylene polymer component (A) comprises an ethylene polymer (a) and fulfills requirements (A-1) to (A-3) described below: 
(A-1) Melt flow rate (MFRA) at 190°C under a load of 2.16 kg is not less than 0.1 g/10 min and not more than 3 g/10 min; 
(A-2) Density (DA) is 907 kg/m3 or more and 940 kg/M3 or less; and 
(A-3) Ratio [Ƞ]/Mw0.776 of intrinsic viscosity measured in decalin at 135°C [[Ƞ](dl/g)] to weight average molecular weight measured by GPC-viscometry (GPC- VISCO) to the power 0.776 (Mw0.776) is not less than 1.90 x 10-4 and not more than 2.80 x 10-4, and wherein the ethylene polymer component (B) is a copolymer of ethylene and an a-olefin having 4 to 10 carbon atoms and fulfills requirements (B-1) to (B-5) described below: 
(B-1) Melt flow rate (MFRB) at 190°C under a load of 2.16 kg is not less than 0.01 g/10 min and not more than 30 g/10 min; 
(B-2) Density (DB) is 915 kg/m3 or more and 939 kg/m3 or less;
(B-3) Sum of the number of methyl branches [Me(/1000C)] and the number of ethyl branches [Et(/1000C)] per 1000 carbon atoms in 13C-NMR analysis [(Me+Page 2 of 8Application No.: 14/768848 Reply to Notice of Allowance of: June 13, 2019Et)(/1000C)] is not more than 1.80; 
6.8 of zero shear viscosity at 200°C [Ƞo(P)] to weight average molecular weight measured by GPC-viscometry (GPC-VISCO) to the power 6.8 (Mw6.8) is not less than 0.03 x 10-30 and not more than 7.5 x 10-30; and (B-5) Ratio [Ƞ]/Mw0.776 of intrinsic viscosity measured in decalin at 1350C [[Ƞ](dl/g)] to weight average molecular weight measured by GPC-viscometry (GPC- VISCO) to the power 0.776 (Mw0.776) is not less than 0.90 x 10-4 and not more than 1.65 X 10-4, 
wherein the ethylene polymer (a) is a copolymer of ethylene and an a-olefin having 4 to 10 carbon atoms and fulfills requirements (a-1) to (a-3) described below: 
(a-1) Melt flow rate (MFRa) at 190°C under a load of 2.16 kg is not less than 0.1 g/10 min and not more than 0.6 g/10 min.; 
(a-2) Density (Da) is 890 kg/m3 or more and 928 kg/m3 or less; and  
(a-3) (DB-Da)>1 kg/m3;
 wherein the ethylene polymer component (A) comprises:
 the ethylene polymer (a) at 40% by weight or more, 
 an ethylene polymer (c) at 20% by weight or more and 40% by weight or less, and 
 an ethylene polymer (d) at 10% by weight or more and 40% by weight or less, 
wherein the ethylene polymer (c) is a copolymer of ethylene and an a-olefin having 4 to 10 carbon atoms and fulfills requirements (c-1) to (c-4) described below, but does not fall within the ethylene polymer (a): 
(c-1) Melt flow rate (MFRc) at 190°C under a load of 2.16 kg is not less than 30 g/10 min and not more than 60 g/10 min;  
(c-2) MFRc-MFRa >1 g/10 min
(c-3) Density (Dc) is 910 kg/m3 or more and 940 kg/m3 or less; and  
> 1 kg/m3;
 wherein the ethylene polymer (d) is an ethylene homopolymer or a copolymer of ethylene and an a-olefin having 3 to 10 carbon atoms and fulfills requirements (d-1) and (d-2) described below: 
(d-1) Melt flow rate (MFRa) at 190°C under a load of 2.16 kg is not less than 0.1 Page 3 of 8Application No.: 14/768848 Reply to Notice of Allowance of: June 13, 2019g/10 min and not more than 1 g/10 min.; and 
(d-2) Density (Dd) is 945 kg/m3 or more and 980 kg/m3 or less.  
  
44.  The biaxially-stretched film is having 5 to 10% of a thickness accuracy represented by (AMD x ATD)1/2, wherein AMD is a thickness accuracy about the longitudinal direction (MD) of the biaxially-stretched film and ATD is a thickness accuracy about the transverse direction (TD), each thickness accuracy being represented by 2σ/x, wherein a and x are the standard deviation and the average thickness, respectively, of thicknesses of the biaxially-stretched film measured by cutting the biaxially-stretched film to A3 size and measuring thickness at 45 points in the longitudinal direction or at 45 points in the transverse direction 9as to instant claim 10).

45.  US patent 10,457,786 further claims an ethylene polymer composition (E) comprising an ethylene polymer component (A) fulfilling requirements described below and an ethylene polymer component (B) fulfilling requirements described below, 
wherein a weight fraction [WA] of the ethylene polymer component (A) is 0.50 or more and 0.87 or less, and a weight fraction [WB] of the ethylene polymer component (B) is 0.13 or more and 0.50 or less provided that WA and WB total 1.0, 

(A-1) Melt flow rate (MFRA) at 190°C under a load of 2.16 kg is not less than 0.1 g/10 min and not more than 3 g/10 min; 
(A-2) Density (DA) is 907 kg/m3 or more and 940 kg/m3 or less; and 
(A-3) Ratio [Ƞ]/Mw0.776 of intrinsic viscosity measured in decalin at 135°C [[Ƞ](dl/g)] to weight average molecular weight measured by GPC-viscometry (GPC- VISCO) to the power 0.776 (Mw0.776) is not less than 1.90 x 10-4 and not more than 2.80 x 10-4, and wherein the ethylene polymer component (B) is a copolymer of ethylene and an a-olefin having 4 to 10 carbon atoms and fulfills requirements (B-1) to (B-5) described below: 
(B-1) Melt flow rate (MFRB) at 190°C under a load of 2.16 kg is not less than 0.01 g/10 min and not more than 30 g/10 min; 
(B-2) Density (DB) is 915 kg/m3 or more and 939 kg/m3 or less;
(B-3) Sum of the number of methyl branches [Me(/1000C)] and the number of ethyl branches [Et(/1000C)] per 1000 carbon atoms in 13C-NMR analysis [(Me+Page 2 of 8Application No.: 14/768848 Reply to Notice of Allowance of: June 13, 2019Et)(/1000C)] is not more than 1.80; 
(B-4) Ratio Ƞo/Mw6.8 of zero shear viscosity at 200°C [Ƞo(P)] to weight average molecular weight measured by GPC-viscometry (GPC-VISCO) to the power 6.8 (Mw6.8) is not less than 0.03 x 10-30 and not more than 7.5 x 10-30; and 
(B-5) Ratio [Ƞ]/Mw0.776 of intrinsic viscosity measured in decalin at 1350C [[Ƞ](dl/g)] to weight average molecular weight measured by GPC-viscometry (GPC- VISCO) to the power 0.776 (Mw0.776) is not less than 0.90 x 10-4 and not more than 1.65 X 10-4, 

(a-1) Melt flow rate (MFRa) at 190°C under a load of 2.16 kg is not less than 0.1 g/10 min and not more than 0.6 g/10 min.; 
(a-2) Density (Da) is 890 kg/m3 or more and 928 kg/m3 or less; and  
(a-3) (DB-Da)>1 kg/m3;
 wherein the ethylene polymer component (A) comprises:
 the ethylene polymer (a) at 40% by weight or more, 
 an ethylene polymer (c) at 20% by weight or more and 40% by weight or less, and 
 an ethylene polymer (d) at 10% by weight or more and 40% by weight or less, 
wherein the ethylene polymer (c) is a copolymer of ethylene and an a-olefin having 4 to 10 carbon atoms and fulfills requirements (c-1) to (c-4) described below, but does not fall within the ethylene polymer (a): 
(c-1) Melt flow rate (MFRc) at 190°C under a load of 2.16 kg is not less than 30 g/10 min and not more than 60 g/10 min;  
(c-2) MFRc-MFRa >1 g/10 min
(c-3) Density (Dc) is 910 kg/m3 or more and 940 kg/m3 or less; and  
(c-4) Dc-Da > 1 kg/m3;
 wherein the ethylene polymer (d) is an ethylene homopolymer or a copolymer of ethylene and an a-olefin having 3 to 10 carbon atoms and fulfills requirements (d-1) and (d-2) described below: 
(d-1) Melt flow rate (MFRa) at 190°C under a load of 2.16 kg is not less than 0.1 Page 3 of 8Application No.: 14/768848 Reply to Notice of Allowance of: June 13, 2019g/10 min and not more than 1 g/10 min.; and 
3 or more and 980 kg/m3 or less.  
  
46.  Thus, the limitations claimed in instant invention are the same as the limitations claimed in US 10,457,786.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0291285 is related to ethylene-based polymer compositions and films.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764